Citation Nr: 0311306	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  02-00 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for low back strain, 
currently evaluated at 20 percent.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1968 to August 
1990.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  That decision granted an increased evaluation for 
the veteran's low back strain from 0 to 20 percent.  


REMAND

On the most recent VA examination it was reported that the 
veteran was currently receiving relevant treatment from "Dr. 
Samm" in Fairlea, West Virginia.  These records are not part 
of the claims folder.  

In a letter dated in November 2002, the Board informed the 
veteran of the Veterans Claims Assistance Act (VCAA), of the 
evidence needed to substantiate his claim, and of what 
evidence he was responsible for obtaining.  However, the 
United States Court of Appeals for the Federal Circuit has 
determined that such notice was inadequate because it limited 
the time period for submitting necessary evidence to 30 days 
rather than the statutorily mandated one year.  Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Since the one-
year period has not passed, and the veteran has not waived 
the one year time period, the Board cannot decide the claim 
for an increased rating for a low back disability.

Also, in January 2003, the Board undertook further 
development of this case pursuant to authority granted by 38 
C.F.R.§ 19.9(a)(2)) (2002).  That regulation was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary.  The 
development has been completed, but the RO has not had the 
opportunity to review the newly obtained evidence.

In view of the Federal Circuit's opinion, the case must be 
REMANDED.

1.  The RO should advise the veteran that 
he has until November 20, 2003 to reply 
to the Board's November 20, 2003, VCAA 
letter.  The Board cannot readjudicate 
the veteran's claim prior to November 20, 
2003 unless he waives the one year time 
period, or reports that he has no 
additional evidence to submit.

2.  Ask the veteran to provide Dr. Samm's 
full name and mailing address.  After 
obtaining the necessary consent, the RO 
should obtain any records of treatment by 
Dr. Samm for the veteran's low back 
disability.

2.  The RO should readjudicate the 
veteran's claim in light of the evidence 
received since its January 2002 
supplemental statement of the case.

3.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


